UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
STATE OF NEW YORK,                                        :
                                                          :
                                        Plaintiff,        :                                  7/8/2021
                                                          :
                      -against-                           :
                                                          :
UNITED STATES DEPARTMENT OF                               :              20-CV-5349 (VSB)
HOMELAND SECURITY; U.S.                                   :
IMMIGRATION AND CUSTOMS                                   :                    ORDER
ENFORCEMENT; CHAD F. WOLF, in his :
official capacity as Acting Secretary of                  :
Homeland Security; and MATTHEW                            :
ALBENCE, in his official capacity as Acting :
Director of United States Immigration and                 :
Customs Enforcement,                                      :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ joint stipulation of dismissal, ECF No. 32. In light of the

time elapsed since that joint stipulation was filed, the parties are ORDERED to inform me by

July 16, 2021, via joint letter, whether action is still necessary with regard to that joint

stipulation.

SO ORDERED.

Dated: July 8, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
